 

Exhibit 10.1

 

SEPARATION AGREEMENT

AND

GENERAL RELEASE

 

1.SETTLEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is between James N.
Harmon (“Employee”) and ClearSign Combustion Corporation (“ClearSign” or
“Employer”).

 

2.RECITALS

 

a.           Employee is an at-will employee of ClearSign.

 

b.           Employee has decided to exercise his right to terminate Employee’s
employment with ClearSign.

 

c.           To avoid uncertainty, Employer and Employee desire to settle fully
and finally resolve all matters between them arising out of or related to
Employee’s employment with, compensation during, and separation from Employer on
the terms and conditions set forth herein as of the date of this Agreement.

 

d.           This Agreement effects the settlement of any disputes between the
parties to this Agreement, and nothing contained herein should be construed as
an admission by Employer of any liability of any kind with respect thereto.

 

3.SEPARATION FROM EMPLOYMENT

 

The effective date of Employee’s termination of employment with the Employer is
May 11, 2017 (the “Separation Date”).

 

4.SEVERANCE CONSIDERATION

 

a.           As consideration for the release set forth herein, and provided
Employee does not revoke this Agreement within the revocation period referred to
Section 5(b)(iii) herein, ClearSign waives its right to repurchase 20,833 shares
of common stock granted to Employee on February 10, 2017 (the “Severance
Consideration”). This waiver is a one-time waiver, is made for the purpose of
providing consideration for this Agreement, is limited to the matter expressly
waived herein and should not be construed as an indication that ClearSign, in
the event Employee revokes this Agreement, would be willing to agree to any
future waiver related to the Severance Consideration. This waiver sets forth the
entire agreement of ClearSign and Employee with respect to the waiver and
supersedes all prior agreements and understandings, oral or written, with
respect to the waiver. This waiver may not be amended, modified or supplemented,
and no provision of this waiver may be waived, other than by a written
instrument duly executed and delivered by Employee and by a duly authorized
officer of ClearSign. Employee’s revocation of this Agreement renders this
waiver null and void.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

b.           No other benefits will be made available to Employee after the
Separation Date except as provided herein, or by applicable law.

 

c.           Employee is solely responsible for the payment of, and therefore
promises to pay, any taxes, penalties, or other costs assessed that are
associated with the Severance Consideration. The Released Parties, as defined in
Section 5 herein, have no duty with respect to such taxes, penalties or other
costs.

 

d.           Employee will also be paid his wages for the period through the
Separation Date less applicable withholdings and deductions through ClearSign’s
ordinary semi-monthly payroll system.

 

e.           Employee is reminded that his outstanding stock option agreements
(the “Award Agreements”) are as summarized on Exhibit A and that the Continuous
Service provisions of the Award Agreements shall continue with the
contemporaneous execution of a consulting agreement between Employee and
ClearSign (the “Consulting Agreement”). The right to purchase the common stock
of ClearSign pursuant to the Award Agreements will expire 3 months from the
termination of the Consulting Agreement for any reason, unless extended by other
means. For the avoidance of doubt, nothing herein shall limit or modify
Employee’s or ClearSign’s respective rights and obligations under the Award
Agreements detailed in Exhibit A, which shall each remain in force unless any
such Award Agreement expires or is terminated in accordance with its terms.

 

f.           Employee previously exercised his right to purchase 13,340 shares
of common stock prior to vesting. These shares were fully earned and owned by
Mr. Harmon effective December 31, 2016.

 

g.           Employee was previously granted a total of 125,000 shares of common
stock under Stock Bonus Award Agreements No. S-1, S-2 (as amended), and S-3
dated September 30, 2011, September 30, 2011, and December 28, 2012,
respectively, and each included repurchase rights for ClearSign that expired by
September 30, 2016.

 

5.RELEASE OF ALL CLAIMS

 

a.           CONSIDERATION FOR RELEASE

 

Employee acknowledges that Employee has received all compensation owed or to be
owed to Employee for Employee’s employment through and including the Separation
Date.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

Both parties agree that the monies and other benefits to be provided to Employee
hereunder as outlined in Section 4 are in excess of compensation to which
Employee would otherwise be entitled. As such, it is agreed that such monies and
benefits provide full and adequate consideration for Employee’s various
representations and releases contained herein.

 

b.           EMPLOYEE RELEASE

 

i.           For good and valuable consideration as described herein, the
receipt and sufficiency of which are hereby acknowledged, Employee, individually
and on behalf of Employee’s representatives, heirs, successors and assigns,
hereby releases and absolutely forever discharges ClearSign, its predecessors,
successors, parents, partners, subsidiaries, affiliates, agents, assigns,
insurers, representatives, officers, directors, principals, employees,
shareholders, and attorneys, from the past, present and future (collectively,
the “Released Parties”), of and from any and all claims, demands, debts,
liabilities, obligations, and causes of actions of every kind and nature
whatsoever, whether now known or unknown, suspected or unsuspected, which
Employee may have or ever had, including without limitation those arising from
or relating to Employee’s employment with ClearSign, contracts with ClearSign,
termination of employment with ClearSign, or Employee’s efforts to find
subsequent employment. This release includes, but is not limited to, any claims,
demands, causes of action, or liabilities arising under (a) Title VII of the
Civil Rights Act of 1964 (race, color, religion, maternity or pregnancy, sex and
national origin discrimination); (b) 42 U.S.C. §1981 (race discrimination); (c)
29 U.S.C. §§621-634 (age discrimination); (d) 29 U.S.C. §206(d)(1) (equal pay);
(e) Executive Order 11246 (race, color, religion, sex and national original);
(f) Executive Order 11141, (age discrimination); (g) Older Workers Benefit
Protection Act of 1990 (age discrimination); (h) §503 of the Rehabilitation Act
of 1973 (disabilities discrimination); (i) the Civil Rights Act of 1991
(discrimination), (j) the Age Discrimination in Employment Act of 1967 (“ADEA”);
(k) the Family and Medical Leave Act; (l) Washington State Law Against
Discrimination, Revised Code of Washington section 49.60; (m) claims with any
division of the Washington State Department of Labor and Industries, (n)
Washington Industrial Safety and Health Act; (o) Washington Family Care Act; (p)
Seattle Municipal Code, SMC 14.04.030-0,40 (discrimination) (q) any other
federal, state or local laws or regulations prohibiting employment
discrimination, harassment or retaliation; and (r) any amendments or additions
to any of the federal, state or local laws or regulations mentioned above. This
waiver and release also includes, but is not limited to, any claims, demands,
causes of action, or liabilities arising under or in relation to any oral or
written representations or statements or under any state, local or federal law
regulating wages, hours, compensation or employment or any claim for wrongful
discharge, breach of contract, breach of the implied covenant of good faith and
fair dealing, intentional or negligent infliction of emotional distress, or
defamation. For the avoidance of doubt, this release is not intended to modify
or terminate surviving contractual and statutory rights and obligations, as
specified in Sections 4(e) and 7 herein.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

ii.           It is understood and agreed that this Section 5(b) is intended to
be a full and final release covering all known as well as all unknown or
unanticipated injuries, debts, claims or damages, of any kind, arising from
acts, omissions or events prior to the Separation Date. Employee waives any and
all rights or benefits which Employee may now have under the terms of any
statute or law that purports to limit such a release.

 

iii.           Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the Severance Consideration provided for in Section 4 herein
is in addition to anything of value to which Employee is otherwise entitled and
constitutes sufficient consideration for the waiver and release herein. Employee
further acknowledges that Employee has been advised by this writing, as required
by the Older Workers’ Benefit Protection Act, that: (a) Employee’s waiver and
release does not apply to any rights or claims that may arise after the
execution of this Agreement; (b) Employee should consult with an attorney prior
to executing this Agreement; (c) Employee has twenty-one (21) days to consider
this Agreement (although Employee may by Employee’s own choice execute this
Agreement earlier); (d) under the ADEA, Employee has seven (7) days following
the date of his execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement shall not be effective until the date upon
which such revocation period has expired. If Employee has not executed this
Agreement and delivered his executed signature page by hand delivery, fax or
email of a PDF to ClearSign’s Controller and/or Chief Executive Officer by the
expiration of the twenty-one (21)-day consideration period referenced in this
Section 5(b)(iii), the offer of the Severance Consideration in this Agreement
will expire, and Employee will have no right or claim to the Severance
Consideration or any portion of the Severance Consideration. Employee may revoke
this Agreement only by giving ClearSign written notice of Employee’s revocation
of this Agreement, by email to the CEO, Steve Pirnat, and Controller, Brian
Fike, at steve.pirnat@clearsign.com and brian.fike@clearsign.com transmitted by
the close of business on the seventh (7th) day following the date of Employee’s
execution of this Agreement.

 

6.NO OTHER ACTIONS

 

Employee represents that Employee has not filed, and will not file, any
complaints, charges, or grievances against any or all of the Released Parties
with any city, county, state, or federal agency or court, whether or not arising
out of or related to his or her employment with, compensation during, and
separation from ClearSign.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

7.TRADE SECRETS, CONFIDENTIALITY, AND INDEMNIFICATION

 

Employee acknowledges that Employee previously executed the Confidentiality and
Proprietary Rights Agreement (the “Confidentiality Agreement”) with ClearSign,
attached hereto as Exhibit B, and that nothing herein shall limit Employee’s
obligations and/or ClearSign’s rights under the Confidentiality Agreement, which
shall remain in force. Additionally, Employee agrees to (a) keep confidential
the terms of this Agreement, except upon order of any court, as required by law,
or to the extent the terms are made public by ClearSign, including through the
attached Form 8-K attached as Exhibit C to be filed with the Securities &
Exchange Commission, and (b) comply with all terms of the Policy of Insider
Trading attached as Exhibit D and rules promulgated by the Securities Exchange
Commission and the NASDAQ as those rules would continue to apply to Employee.

 

Employer and Employee acknowledge that they previously executed the
Indemnification Agreement, attached hereto as Exhibit E, and that nothing herein
shall limit Employer’s obligations and/or Employee’s rights under the
Indemnification Agreement, which shall remain in force.

 

8.NON-DISPARAGEMENT

 

Employee agrees not to disparage, directly or indirectly, ClearSign or any of
the Released Parties.

 

9.FULL AND INDEPENDENT KNOWLEDGE

 

Employee represents Employee has thoroughly read this Agreement, understands all
its provisions, agrees to the terms, and is voluntarily entering into this
Agreement.

 

10.ARBITRATION

 

This Agreement shall be interpreted according to Washington law, in Seattle,
Washington, without regard to its conflict of interest principles. Any claim or
controversy arising from this Agreement shall be resolved by arbitration before
a single arbitrator of JAMS in accordance with its Comprehensive Arbitration
Rules and Procedures and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The single arbitrator shall be
selected by mutual agreement of Employee and ClearSign. If such agreement cannot
be reached the arbitrator shall be selected according to the procedures of JAMS.
The single arbitrator shall award the prevailing party all arbitration costs,
arbitrator fees, reasonable attorneys’ fees and costs incurred by the prevailing
party in connection with the arbitrated claims. The arbitrator shall have
authority to issue any remedy or relief that a court of competent jurisdiction
could award, order or grant including, without limitation, a preliminary or
permanent injunction. Notwithstanding the foregoing, either party may, without
inconsistency with this provision, apply to any court having jurisdiction for
interim, provisional injunctive or equitable relief until the arbitration award
is rendered and the controversy otherwise is resolved.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

11.ATTORNEYS’ FEES

 

Each party shall bear his or its own attorneys’ fees and costs, except as
otherwise provided herein.

 

12.NON-RELEASED CLAIMS

 

This Agreement excludes, and Employee is not waiving, (i) any right to file,
testify or otherwise cooperate in the investigation of an administrative charge
or complaint with the Equal Employment Opportunity Commission, the National
Labor Relations Board or other appropriate federal, state or local
administrative or law enforcement agency, although Employee is waiving any right
to monetary recovery related to such a charge or administrative complaint; (ii)
any right to report conduct that is allegedly unlawful under federal securities
laws to any government body or agency, including the right to receive awards
pursuant to Section 21F of the Securities Exchange Act; (iii) claims which
cannot be waived by law, such as claims for unemployment benefits; (iv) any
indemnification rights you may have against ClearSign; and (v) any rights to
vested benefits, such as pension or retirement benefits.

 

13.CONSTRUCTION OF THIS AGREEMENT

 

a.           This Agreement shall be binding upon the signatories and their
respective heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of Released Parties, and each of them,
and to their respective heirs, administrators, representatives, executors,
successors, and assigns, upon whom this Agreement shall also be binding.

 

b.           Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall be construed as if the Agreement had never included the
unenforceable provision.

 

c.           The parties to this Agreement agree that any modification of this
Agreement must be in writing, signed by Employee and ClearSign.

 

d.           OTHER THAN THE CONFIDENTIALITY AGREEMENT AND THE INDEMNIFICATION
AGREEMENT, THIS AGREEMENT SHALL BE, AND CONSTITUTE FULL, COMPLETE,
UNCONDITIONAL, AND IMMEDIATE SUBSTITUTION FOR ANY AND ALL RIGHTS, CLAIMS,
DEMANDS, AND CAUSES OF ACTIONS WHATSOEVER, WHICH HERETOFORE EXISTED OR MIGHT
HAVE EXISTED ON BEHALF OF EMPLOYEE AGAINST ANY OR ALL OF THE RELEASED PARTIES
AND THEIR RESPECTIVE SUCCESSORS, PREDECESSORS, SUBSIDIARIES, AFFILIATES,
PARENTS, SHAREHOLDERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES, OFFICERS,
DIRECTORS, PRINCIPALS, ASSIGNS, INSURERS AND ATTORNEYS. FURTHERMORE, OTHER THAN
THE CONFIDENTIALITY AGREEMENT AND THE INDEMNIFICATION AGREEMENT, THIS AGREEMENT
IS THE ONLY, SOLE, ENTIRE, AND COMPLETE AGREEMENT OF THE PARTIES RELATING IN ANY
WAY TO THE SUBJECT MATTER HEREOF. NO STATEMENTS, PROMISES, OR REPRESENTATIONS
HAVE BEEN MADE BY ANY PARTY TO ANY OTHER, OR RELIED UPON, AND NO CONSIDERATION
HAS BEEN OFFERED, PROMISED, EXPECTED, OR HELD OUT OTHER THAN AS MAY BE EXPRESSLY
PROVIDED HEREIN.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

e.           No provision of this Agreement shall be modified or construed by
any practice that is inconsistent with such provision, and failure by any party
to this Agreement to comply with any provision, or to require another party to
comply with any provision, shall not affect the rights of any party thereafter
to comply or require the other to comply.

 

f.            This Agreement may be executed and delivered in two or more
counterparts, each of which, when so executed and delivered, shall be the
original, but such counterparts together shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the parties have executed this instrument on the dates
indicated below in the County of King, State of Washington.

 

JAMES N. HARMON   CLEARSIGN COMBUSTION CORPORATION       /s/ James N. Harmon  
By: /s/ Stephen E. Pirnat Dated:  May 11, 2017     Stephen E. Pirnat     Its:
Chief Executive Officer     Dated:  May 11, 2017

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

Exhibit A

 

Outstanding Stock Option Agreements

are summarized as follows:

 

Option
Award #  Strike
Price   Options   Vested on
May 11,
2017   Vesting
Commencement  Expiration
Date 25  $9.90    10,000    8,125   1/1/2014  12/31/2023 40  $5.21    12,000  
 6,000   4/1/2015  3/31/2025 59  $4.21    12,000    3,000   4/1/2016  3/31/2026
         34,000    17,125       

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials



 

 

Exhibit B

 

Confidentiality and Proprietary Rights Agreement

executed by James N. Harmon on December 21, 2012

 

Confidentiality and Proprietary Rights Agreement

 

I, the undersigned employee or consultant, enter into this Confidentiality and
Proprietary Rights Agreement (Agreement) with ClearSign Combustion Corporation
(Company). This Agreement is effective immediately.

 

Company has researched, compiled and developed certain proprietary data,
including, but not limited to customer information, trade secrets, and other
information which is not generally disclosed by Company to the public. In the
course of my employment or consulting relationship with Company, I may acquire
knowledge (both orally and in writing) relating to confidential affairs of
Company and confidential, proprietary, and trade secret information. In
consideration of my employment or consulting relationship, and Company ‘s time,
effort and resources devoted to my training and briefing, and my access to
Confidential Information (defined below) that will assist me in performing my
duties, I agree as follows:

 

1.          Confidential Information. “Confidential Information” is proprietary
data that has been researched, compiled, developed and/or maintained by Company,
and which is not generally known within the industry. Confidential Information
includes, but is not limited to, information, ideas, knowledge, data, or
know-how related to products, processes, software, designs, formulae, tests,
research, business and/or marketing plans and strategies, costs, profits,
pricing, personnel and financial information, capitalization and other corporate
data and information, and information about or obtained from customers, authors,
suppliers, consultants, licensees, or affiliates. Confidential Information also
includes information Company has received from third parties in confidence.

 

(a)          Use and Disclosure Restrictions. I will not use or disclose
Confidential Information, in any form, for any purpose, except in the course of
and for the purposes of my employment or consulting relationship with Company
and in compliance with insider trading and information laws, rules, and
regulations.

 

(b)          Ownership of Information. I will obtain no right, title or interest
in the Confidential Information, or any related information or data. The
Confidential Information and related information shall remain the sole property
of Company.

 

(c)          Return of Information. I will return all Confidential Information,
including all copies in any form, to Company immediately upon termination of my
employment or consulting relationship with Company, or earlier upon request of
Company.

 

2.          Return of Property. In the course of my employment or consulting
relationship with Company, I may be provided with equipment, supplies, keys,
credits cards, software, and other property for business use (collectively,
“Company Property”). I will return all Company Property immediately upon
termination of my employment or consulting relationship with Company, or
otherwise immediately on Company’s request.

 

Page 1 - Confidentiality and Proprietary Rights Agreement /s/ SEP /s/
JNH Employer
Initials Employee
Initials



 

 

3.          Assignment of Inventions.

 

(a)          “Inventions” means ideas, improvements, designs, processes,
formulas, techniques, authored works (whether software or other forms), and/or
discoveries related to the use of electric and/or magnetic fields in flames,
furnaces, and combustion systems, including the Company’s Electrodynamic
Combustion Control™ technology, whether or not reduced to writing, and whether
or not patentable or copyrightable.

 

(b)          “Covered Work” means Inventions conceived by me (alone or with
others) or that are developed in whole or in part on Company time as an employee
or consultant, or in whole or in part using Company’s equipment, supplies, or
facilities, or that depend for their effectiveness on, or incorporate,
Confidential Information. An Invention I conceive or develop on Company time is
Covered Work whether or not my activities occur (i) on or off the premises, (ii)
before, during or after normal working hours, or (iii) within or without the
scope of work assigned to me.

 

(c)           Assignment. I understand that Covered Work is work made for hire
and, in any case, owned exclusively by Company. To the extent any such Covered
Work does not qualify as work made for hire, I hereby assign to Company all
worldwide right, title and interest to all such Covered Work, whenever made. I
hereby waive any rights and claims I may have in any jurisdiction to any moral
rights of “droit moral” with respect to any Covered Work and confirm that
Company has the right to make, have made, and own enhancements, derivative
works, and other modifications to Covered Work.

 

(d)          Reporting. I agree to inform an officer of Company if I intend to
incorporate into Company’s products or technology or otherwise use for Company’s
benefit any Invention I made that I believe is not a Covered Work. If I fail to
inform an officer of Company prior to such use of an Invention I made, I hereby
grant to company a non-exclusive, unlimited, perpetual, irrevocable, worldwide,
royalty-free right and license to use such Invention in connection with
Company’s business and in its sole discretion.

 

(e)          Exceptions. Except as provided in section 3(d), this section 3 does
not apply to any Invention I made that predates my employment or consulting
relationship with Company and which is identified on Exhibit A to this
Agreement. This section 3 also does not apply to any invention for which no
equipment, supplies, facilities, or trade secret information of Company was used
and which was developed entirely on my own time, unless (i) the invention
relates directly to the business of Company, or to Company’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work I performed for Company.

 

(f)          Cooperation. I will reveal promptly all information relating to
Inventions and Covered Work to an appropriate officer of the Company, including
apprising such officer of the status of the items described in Exhibit A. At
Company’s expense, and for no additional compensation, I will cooperate fully
and promptly with Company and execute such documents as may be requested if
Company desires to seek, document, enhance, or defend Company’s ownership,
copyright, patent, trademark, or other intellectual property protection relating
to any Covered Work, even after I no longer work for Company. I appoint Company
(and its authorized agents) as my agent and attorney-in-fact for the following
limited purposes: to take any action to obtain patents, copyrights, or other
kinds of legal protection in Covered Works; to assign those rights to Company;
and to protect those rights from infringement. This appointment and power of
attorney are irrevocable. Any action taken by Company under this power of
attorney will have the same legal effect as if I did it myself.

 

Page 2 - Confidentiality and Proprietary Rights Agreement

 

 

4.          No Violation of Contract. My acceptance of an employment or
consulting relationship with Company does not violate any contractual
obligations I owe to any third party. I will not use or disclose to Company
confidential information or trade secrets of any third party without that
party’s consent. I acknowledge that Company wishes me to abide strictly by the
terms of valid and enforceable obligations I have to prior employers or clients,
and that I am to inform an appropriate officer of the Company whenever I believe
a task I am to perform for the Company would put my ability to abide by those
obligations at risk.

 

5.          Employment. If I am an employee, I will devote my full time and
attention to the transaction of Company’s business while I am employed by
Company. Nothing in this Agreement creates an employment contract for a specific
term or otherwise alters the at-will nature of my employment with Company.
Either party may terminate the employment relationship at any time, for any
reason, with or without prior notice.

 

6.          Conflict of Interest. While I am employed by or consulting for
Company, I will not work, directly or indirectly, for any company which competes
with Company, nor will I solicit Company customers, potential customers or
contacts for the purpose of selling products or services for any person or
entity other than Company.

 

7.          Non-solicitation. For one year after my employment or consulting
relationship with Company terminates, regardless of the reason for termination,
I will not (a) directly solicit business from any person or entity which then is
or was a Company customer, client or prospect during the twelve (12) months
prior to termination, (b) induce any such person or entity to cease or reduce
their business relationship with Company; (c) induce any person to leave the
employment of Company; or (d) directly or indirectly hire or use the services of
any Company employee unless I obtain Company’s written consent. I will not aid
others in doing anything I am prohibited from doing myself under this paragraph,
whether as an employee, officer, director, shareholder, partner, consultant or
otherwise. For purposes of this paragraph, the term “solicit” includes (i)
responding to requests for proposals and invitations for bids, (ii) initiating
contacts with customers, clients, or prospects of Company for the purpose of
advising them that I no longer am employed by or consulting for Company and am
available for work which is competitive with the services offered by Company,
and (iii) participating in joint ventures or acting as a consultant or
subcontractor or employee of others who directly solicit business prohibited by
this Agreement. The term “Company employee” includes any then current employee
of Company or any person who has left the employ of Company within the then
previous six (6) months. The terms “Company client” and “Company customer”
include any parent corporation, subsidiary corporation, affiliate corporation or
partner or joint venture of a client or customer. “Company prospect” means any
person or entity to whom Company has submitted a bid or proposal within the then
immediately preceding six (6) months.

 

Page 3 - Confidentiality and Proprietary Rights Agreement

 

 

8.          Noncompetition. For one year following termination of my employment
for any reason, I will not directly Compete (defined below) with Company
anywhere Company is doing or has plans to do business, nor will I engage in any
other activity which would conflict with the Company’s business, or interfere
with my obligations to the Company. “Compete” means directly: (i) have any
financial interest in, (ii) join, operate, control or participate in, or be
connected as an officer, employee, agent, independent contractor, partner,
principal or shareholder with (except as holder of not more than five percent
(5%) of the outstanding stock of any class of a corporation, the stock of which
is actively publicly traded) or (iii) provide services in any capacity to those
participating in the ownership, management, operation or control of, and/or (iv)
act as a consultant or subcontractor to, a Competitive Business (defined below).
“Competitive Business” means any corporation, proprietorship, association or
other entity or person engaged in the sale, production and/or development of
products or the rendering of services of a kind similar to or competitive with
that sold, produced, developed or rendered by Company as of the date my
employment or consulting relationship terminates. Currently, the Company
believes that it and its Electrodynamic Combustion Control™ technology have no
competitors.

 

9.          Continuation of Obligations. Except to the extent this Agreement
provides otherwise, the restrictions of and my obligations under this Agreement
will continue after my employment or consulting relationship terminates,
regardless of the reason for termination. Upon termination of my employment or
consulting relationship, I agree to execute and deliver to Company the
Termination Certification in the form attached as Exhibit B to this Agreement.

 

10.         Consent to Injunction. I acknowledge that Company would suffer
irreparable harm for which monetary damages alone would not adequately
compensate Company if I breached this Agreement. For that reason, I agree
Company shall be entitled to injunctive relief to enjoin any breach or
threatened breach of this Agreement, in addition to any other available
remedies.

 

11.         Governing Law and Jurisdiction. This Agreement shall be interpreted
and enforced in accordance with the laws of the State of Washington, without
regard to conflict of law principles. The exclusive jurisdiction for any action
to interpret or enforce this Agreement shall be State of Washington.

 

12.         Attorney Fees. In the event of any suit, action or arbitration to
interpret or enforce this Agreement, the prevailing party shall be entitled to
its attorney fees, costs, and out-of-pocket expenses, at trial and on appeal.

 

13.         Waiver. Company’s failure to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or the right to demand strict
performance in the future.

 

14.         Successors and Assigns. This Agreement shall be binding upon my
heirs, executors, administrators or other legal representatives and may be
assigned and enforced by Company, its successors and assigns. As used in this
Agreement, the term “Company” shall include Company, its subsidiaries,
subdivisions, and affiliates.

 

15.         Entire Agreement. This Agreement and any confidentiality,
nonsolicitation, and/or noncompetition agreement I entered into with Company or
any predecessor company acquired by or affiliated with Company, constitute the
entire agreement of Company and me with respect to the subject matter of this
Agreement. Each of the rights, obligations and remedies provided for in these
agreements shall be cumulative.

 

Page 4 - Confidentiality and Proprietary Rights Agreement

 

 

16.         Severability and Enforcement. The parties agree that any provision
of this Agreement or its application that is held invalid shall be modified as
necessary to render it valid and enforceable. If any provision of this Agreement
or its application is held invalid and cannot be modified to render it valid and
enforceable, the invalidity shall not affect other obligations, provisions, or
applications of this Agreement which can be given effect without the invalid
provisions or applications.

 

17.         Opportunity for Review. I acknowledge that I have carefully read the
foregoing Agreement, understand its contents, and signed it voluntarily.

 

Print Name:   James N. Harmon

 

Check one:

þ     Employee 

¨     Consultant

 

Signature:    /s/ James N. Harmon

 

Date:   12/21/2012

 

Page 5 - Confidentiality and Proprietary Rights Agreement

 

 

Exhibit A

 

List of Prior Inventions and Original Works of Authorship Excluded from Section
3

 

Title   Date   Identifying Number or Description                    

 



x No inventions or improvements       Additional sheets attached

 



Print Name:   James N. Harmon

 

Signature:   /s/ James N. Harmon

 

Date:   12/21/2012

 

Exhibit A

 

 

Exhibit B

 

Termination Certification

(to be completed at time of termination)

 

I hereby certify that I have returned all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, flow charts, materials, equipment, documents,
and property, including copies and reproductions of all of the aforementioned
items belonging to Company, its subsidiaries, affiliates, successors and
assigns, and deleted all Confidential Information from all personal computers
and servers that are not within Company’s control, excepting only (i) my
personal copies of records relating to my employment; (ii) my personal copies of
any materials previously distributed generally to stockholders of the Company;
and (iii) my copy of this Agreement. I further certify that I have complied with
all the terms of the Company’s Confidentiality and Proprietary Rights Agreement
signed by me, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by me (solely or jointly with
others) covered by that agreement.

 

I hereby affirm my continuing obligations under the Company’s Confidentiality
and Proprietary Rights Agreement, notwithstanding the termination of my
employment or consulting relationship.

 

Print Name:  ______________________________

 

Signature:   ______________________________

 

Date:  _________________________________

  

 

 

 



Exhibit C

 

Form 8-K

regarding resignation of James N. Harmon

and entry into a material agreement

 



 

 

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, D.C. 20549

  

 



 

FORM 8-K

 

CURRENT REPORT

Pursuant to Section 13 or 15(d) of the

Securities Exchange Act of 1934

 

Date of report (Date of earliest event reported): May 11, 2017

 



 

 



CLEARSIGN COMBUSTION CORPORATION

(Exact name of registrant as specified in Charter)

 

 

Washington   001-35521   26-2056298

(State or other jurisdiction of

incorporation or organization)

  (Commission File No.)   (IRS Employee Identification No.)

 

12870 Interurban Avenue South

Seattle, Washington 98168

(Address of Principal Executive Offices)

 

206-673-4848

(Issuer Telephone number)

 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the Registrant under any of the
following provisions (see General Instruction A.2 below).

 

¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

 

¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17
CFR240.14a-12)

 

¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b)).

 

¨ Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange
Act (17 CFR 240.13(e)-4(c))

 

Indicate by check mark whether the registrant is an emerging growth company as
defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or
Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

 

Emerging growth company x

 

If an emerging growth company, indicate by check mark if the registrant has
elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the
Exchange Act. ¨

 



 

  

 

 

 

Item 1.01Entry into a Material Definitive Agreement.

 

The information included at Item 5.02 below describing the Separation Agreement
and General Release and the Consulting Agreement entered into by ClearSign
Combustion Corporation (the “Company”) and James N. Harmon is incorporated
herein to the extent required by this Item 1.01.

 

Item 5.02Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.



 

Effective on May 11, 2017 (the “Effective Date”), James N. Harmon, the Company’s
Chief Financial Officer, Treasurer, and Secretary, resigned from his positions
to pursue other interests.

 

On the Effective Date, Brian G. Fike, the Company’s Controller, was appointed as
interim Chief Financial Officer, interim Treasurer and interim Secretary until a
permanent successor is appointed. There is no family relationship between Mr.
Fike and the Company’s officers and directors. Other than as described herein,
Mr. Fike and the Company have not entered into any transaction, nor is any
transaction proposed, which would require disclosure pursuant to Item 404(a) of
Regulation S-K.

 

Mr. Fike, age 48, was appointed as the Company’s Controller in January 2016.
Prior to joining the Company, from March 2001 to January 2016 Mr. Fike was
employed by Darigold, Inc., a $2.3 billion dairy manufacturing co-op of 500
member farmers, where he successively held the positions of Plant Controller,
Accounting and Finance Manager, Strategy Manager and Regional Controller. Prior
to his career at Darigold, Mr. Fike held similar positions in the specialty
foods and industrial automation industries. Mr. Fike also served eight years in
the U.S. Naval Reserve. Mr. Fike holds a BBA in Accountancy from Boise State
University and an MBA from the University of Washington.

 

As compensation for the services he will provide, Mr. Fike will be paid annual
compensation in the amount of $120,000.

 

In conjunction with his resignation, Mr. Harmon and the Company entered into a
Separation Agreement and General Release. In exchange for the Company’s waiver
of its right to repurchase 20,833 shares of common stock granted to Mr. Harmon
on February 10, 2017, Mr. Harmon released the Company from any and all claims
arising from or relating to his employment with the Company or the termination
thereof, among other matters.

 

Mr. Harmon and the Company also entered into a Consulting Agreement on the
Effective Date. Pursuant to the Consulting Agreement, Mr. Harmon has agreed to
provide services to the Company, when and as needed, until April 30, 2018. Mr.
Harmon will be compensated at the rate of $200 per hour for the services
provided.

 

The above descriptions of the Separation Agreement and General Release and the
Consulting Agreement are qualified in their entirety by the full text of those
documents, which are attached as exhibits to this Current Report and
incorporated herein by reference.

 

Item 7.01Regulation FD Disclosure.

 

On May 11, 2017 the Company issued a press release announcing the results for
the quarter ended March 31, 2017 and disclosing Mr. Harmon’s resignation. The
press release is included as Exhibit 99.1 to this Current Report and is
incorporated by reference in its entirety into this Item 7.01.

 

The press release is furnished under this Item 7.01 and shall not be deemed
filed with the U.S. Securities and Exchange Commission for purposes of Section
18 of the Securities Exchange Act of 1934, as amended. The information contained
in the press release shall not be incorporated by reference into any filing the
Company makes regardless of general incorporation language in the filing, unless
expressly incorporated by reference in such filing.

 

 

 

 

Item 9.01Financial Statements and Exhibits

 

Exhibit 10.1 Separation Agreement and General Release dated May 11, 2017

Exhibit 10.2 Consulting Agreement dated May 11, 2017

Exhibit 99.1 Press Release issued May 11, 2017

 

SIGNATURE

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this Current Report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

Dated: May 11, 2017

 

  CLEARSIGN COMBUSTION CORPORATION       By:   /s/ Stephen E. Pirnat    
 Stephen E. Pirnat      Chairman and Chief Executive Officer

 

EXHIBIT INDEX

 

Exhibit No. Description     Exhibit 10.1 Separation Agreement and General
Release dated May 11, 2017 Exhibit 10.2 Consulting Agreement dated May 11, 2017
Exhibit 99.1 Press Release issued May 11, 2017

 



 

 



 

Exhibit D

 

Statement of ClearSign Combustion Corporation Policy

on

Insider Trading and Compliance

acknowledged by James N. Harmon on September 15, 2015

 



Statement of

ClearSign Combustion Corporation

Policy on

Insider Trading and Compliance

 

It is the policy of ClearSign Combustion Corporation (the “Company”) to comply
fully, and to assist its directors, officers and other employees in complying
fully, with all federal and state securities laws applicable to transactions in
the Company’s securities or securities of its affiliates. In this regard, the
Company depends upon the conduct and diligence of the directors, officers and
other employees of the Company and its affiliates, in both their professional
and personal capacities, to ensure full compliance with this policy. It is the
personal obligation and responsibility of each such person to act in a manner
consistent with the following policy regarding compliance with the insider
trading provisions of the federal securities laws.

 

It is the Company’s policy that, except in the case of a transaction with the
Company, no director, officer or other employee of the Company or its
affiliates, nor any affiliate of such person, may buy or sell any security
issued by the Company or any of its affiliates, or any option or similar right
to buy or sell such a security, while in possession of material, nonpublic
information regarding the Company or its affiliates. In addition, every
director, officer and other employee of the Company or its affiliates shall
maintain the confidentiality of material, nonpublic information that he or she
may possess, shall not “tip” such information to others who may trade and shall
not give advice or make recommendations regarding investments in the Company or
its affiliates. No director, officer or other employee of the Company or its
affiliates shall permit persons under his or her supervision, or entities under
his or her control, to act inconsistently with this policy. It is the further
policy of the Company that no director, officer or other employee, nor any
affiliate of any such person, may, while in possession of material, nonpublic
information about another company, trade in the securities of such other company
or disclose such information to any other person. The foregoing prohibitions
similarly apply to members of the household of the directors, officers and other
employees, including the spouse, each family member, and other members of the
household.

 

The following guidelines have been adopted for the purpose of implementing and
monitoring the Company’s policy on insider trading:

 

1.          Trading by Designated Individuals During Window Periods. Officers
and directors of the Company, members of their households and affiliates of each
of the foregoing 1 (the “Designated Individuals”) may, subject to compliance
with the other restrictions herein, buy or sell the Company’s securities only
during the periods beginning on the second business day after the public release
of the Company’s quarterly or annual financial results and ending on the 45th
calendar day after such release (the “window period”). The two-day waiting
period before the trading window opens is intended to allow the public to
evaluate and absorb the Company’s disclosures. 2

 



 

1 “Affiliate” is broadly defined in securities laws as a person or entity that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, another person or entity.  It
includes, for example, (i) any corporation or entity (other than the Company) of
which you are an officer, director or partner or of which you are, directly or
indirectly, the beneficial owner of 10% or more of any class of equity
securities; (ii) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity; (iii) your spouse; (iv) any relative of your spouse or any relative of
yours who has the same home as you or who is a director or officer or key
executive of the Company; and (v) any partner, syndicate member or person with
whom you have agreed to act in concert with respect to the acquisition, holding,
voting or disposition of shares of the Company’s securities.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials

 

 

Notwithstanding the foregoing prohibitions in this Statement of Policy, any
Designated Individual may buy or sell the Company’s securities, while in
possession of material, nonpublic information about the Company or outside of
the specified window periods, if any such transaction is made pursuant to a
written plan that has been approved in advance in writing by the Company’s legal
counsel, and that meets all of the requirements of Securities and Exchange
Commission rules and regulations, including Rule 10b5-1 under the Securities
Exchange Act of 1934.

 

2.          No Margin Purchases. Securities held in a margin account may be sold
by the broker without the customer’s consent if the customer fails to meet a
margin call. Similarly, securities pledged (or hypothecated) as collateral for a
loan may be sold in foreclosure if the borrower defaults on the loan. Because a
margin sale or foreclosure sale may occur at a time when the customer or
borrower is aware of material nonpublic information or otherwise is not
permitted to trade in the Company’s securities, Designated Individuals and
Insider Employees (as defined in paragraph 5 below) are prohibited from holding
the Company’s securities in a margin account or pledging the Company’s
securities as collateral for a loan.

 

3.          No Short Sales. Short selling is the act of borrowing securities to
sell with the expectation of the price dropping and the intent of buying the
securities back at a lower price to replace the borrowed securities. Designated
Individuals (whether or not they are in possession of material nonpublic
information) and Insider Employees are prohibited from selling short the
Company’s securities.

 

4.          Preclearance of Trading by Designated Individuals. Designated
Individuals must pre-clear with the Chief Financial Officer or the Company’s
legal counsel, all proposed trades in the Company’s securities, even during a
permitted trading window. The Company will be in a position to determine if
there is material, nonpublic information which precludes the Designated
Individual from trading, even though the Company may be in a window period.

 

5.          Other Persons With Access to Insider Information. Under special
circumstances, certain employees who are not Designated Individuals (“Insider
Employees”) may gain access to material, nonpublic information. 3 In such cases,
the Company, in its discretion, may determine that such Insider Employees also
need to pre-clear any proposed trades with either the Company’s legal counsel or
its designee prior to any trading in the Company’s securities. Such employees
will be notified and will be subject to the preclearance procedure for such
period of time as the Company deems appropriate.

 

6.          Persons Involved in Negotiations. If the Company is in the process
of negotiating a significant transaction or joint venture with another company,
Insider Employees, officers and directors are cautioned not to trade in the
stock of that company if they are in possession of material, nonpublic
information concerning such company. If an employee, officer or director is not
certain whether it is permissible to trade in the stock of such company, the
employee, officer or director should contact the Chief Financial Officer or the
Company’s legal counsel before making any trades.

 



 

2 In certain circumstances, the window period restriction may be waived in
individual cases at the discretion of the Company, after having requested and
received advice from the Company’s legal counsel.

 

3 Due to our small size, all employees are considered to be Insider Employees.
Therefore, all employees must pre-clear with the Chief Financial Officer or the
Company’s legal counsel, all proposed trades in the Company’s securities, even
during a permitted trading window.

 

 

 

  

7.          Non-disclosure of material non-public information. If an employee,
officer or director is in possession of material non-public information
concerning the Company, that individual shall maintain the confidentiality of
that information and shall not “tip” or in any way disclose such information to
others who may trade. In maintaining the confidentiality of the information, the
employee, officer or director shall not, among other things, affirm or deny
statements made by others, either directly or through electronic means, if such
affirmation or denial would result in the disclosure of material non-public
information. If an employee, officer or director is not certain whether
information is material or non-public, the employee, officer or director should
contact the Chief Financial Officer or the Company’s legal counsel to determine
if the information may be disclosed.

 

8.          Inadvertent Disclosure of Material, Non-Public Information. If
material, nonpublic information is inadvertently disclosed, no matter what the
circumstances, by any director, officer or employee of the Company or its
affiliates, the person making or discovering that disclosure should immediately
report the facts to the Company’s legal counsel.

 

The following procedures should be followed in handling inquiries regarding
material, nonpublic information concerning the Company:

 

A.Referral to Designated Spokesperson. Generally, a designated spokesperson
should deal with inquiries from the media, stock exchanges and others regarding
rumors, unusual trading activity, acquisition or disposition activities and
other material information. Accordingly, when an inquiry is received regarding
information that may be material, it should be referred to the Chief Executive
Officer and the Company’s designated spokesperson responsible for investor
relations to speak on behalf of the Company.

 

B.Formulation of Response. The designated spokesperson generally should not
comment until an appropriate response is formulated based on the existing facts
and circumstances. The response should be formulated by parties who may
reasonably be expected to know substantially all of the information on the
subject within the Company’s possession.

 

C.Nature of Response. In many, if not most, instances involving rumors and other
statements not generated by the Company or its employees or agents, the most
effective response will be a simple statement that the Company’s policy is not
to comment on matters of that nature. In all situations, care should be taken
not to make affirmative statements where the facts may be unknown or in doubt.

 

Every director, officer and other employee of the Company and any of its
subsidiaries who is currently or may at any point in the future become subject
to the insider trading restrictions addressed and imposed by this policy shall
be requested to certify that such person has read this Statement of Company
Policy.

 

* * *

 

As adopted by the Board of Directors on August 25, 2015.

 

 

 

 

COMPLIANCE CERTIFICATE

 

I hereby certify that I have reviewed and understand the Company’s Statement of
Policy on Insider Trading and Compliance and that I will comply with it fully.

 

Date:   9/15/2015               /s/ James N. Harmon     Signature          
James N. Harmon     Print Name

  



 

 

 





Exhibit E

 

Indemnification Agreement

executed by ClearSign Combustion Corporation

and its Officer/Indemnitee, James N. Harmon,

on March 7, 2012

 

 

CLEARSIGN COMBUSTION CORPORATION

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is entered into, effective as of March 7, 2012 by
and between ClearSign Combustion Corporation, a Washington corporation (the
“Company”), and James N. Harmon (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, Indemnitee is a director and/or officer of the Company; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director and/or officer, the Company wishes to provide in this
Agreement for the indemnification of and advance of expenses to Indemnitee to
the fullest extent (whether partial or complete) permitted by Washington state
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the coverage of Indemnitee under the Company’s director and
officer liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continued service to the Company, and intending to be legally bound hereby, the
parties agree as follows:

 

1. Certain Definitions.

 

(a)“Board” means the board of directors of the Company.

 

(b)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company (collectively
“excluded persons”), is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or (iii) a
merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the shareholders of the Company or
their relative stock holdings), or (iv) a merger in which the Company is the
surviving corporation but after which the shareholders of the Company
immediately prior to such merger (other than any shareholder that merges, or
which owns or controls another corporation that merges with the Company in such
merger) cease to own their shares or other equity interest in the Company, or
(v) in the event of a dissolution or liquidation of the Company, or (vi) the
sale or disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets, or (vii) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction.

 

 /s/ SEP /s/ JNH Employer
Initials Employee
Initials

 

 

(c)“Company” shall include, in addition to the Company named in this Agreement,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger with the Company, which constituent
corporation, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees or agents.  For
purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; and references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan or its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests” of the Company as
referred to in this Agreement.

 

(d)“Expenses” mean any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, paid or incurred in
connection with investigating, defending, being a witness in, or participating
in (including on appeal), or preparing for any of the foregoing in, any
Proceeding relating to any Indemnifiable Event.

 

(e)“Indemnifiable Event” means any event or occurrence that takes place either
prior to or after the effective date of this Agreement, relating to the fact
that Indemnitee is or was a director or an officer of the Company, or while a
director or officer is or was serving at the request of the Company as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, joint venture, employee benefit plan, trust,
or other enterprise, or was a director, officer, employee, or agent of a foreign
or domestic corporation that was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity.

 

(f)“Independent Counsel” means the person or body appointed in connection with
Section 3.

 

(g)“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control, (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control, (iii) any person
(other than an Excluded Person) who is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person on the date hereof, or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

 

 

 

 

(h)“Proceeding” means (i) any threatened, pending, or complete action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or other, or
(ii) any inquiry, hearing, or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, or proceeding.

 

(i)“Reviewing Party” means the person or body appointed in accordance with
Section 3.

 

(j)“Voting Securities” means any securities of the Company that vote generally
in the election of directors.

 

2. Agreement to Indemnify.

 

(a)         General Agreement. In the event Indemnitee was, is, or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto).

 

(b)         Limitations on Indemnification. Indemnification shall be provided to
any Indemnitee to the fullest extent permitted by the Revised Code of Washington
(“RCW”). Accordingly, the RCW substantially provides the following limitations,
which shall apply to any indemnification provided under this Agreement:

 

(1)A corporation may not indemnify a director unless approved in the specific
case after a determination has been made that indemnification of the director is
permissible in the circumstances because the director has met the applicable
Standard of Conduct (defined below).

 

(2)The determination shall be made:

     (a) by the board of directors by majority vote of a quorum consisting of
directors not at the time parties to the Proceeding;

     (b) if a quorum cannot be obtained under (a) above, by majority vote of a
committee duly designated by the Board, in which designation directors who are
parties may participate, consisting solely of two or more directors not at the
time parties to the Proceeding;

     (c) by special legal counsel:

 

(i)selected by the Board or its committee in the manner prescribed in (a) or (b)
of this subsection; or

 

(ii)if a quorum of the Board cannot be obtained under (a) of this subsection and
a committee cannot be designated under (b) of this subsection, selected by
majority vote of the full Board, in which selection directors who are parties
may participate; or

 

 

 

 

(d) by the shareholders, but shares owned by or voted under the control of
directors who are at the time parties to the Proceeding may not be voted on the
determination.

 

An individual shall be deemed to have met the “Standard of Conduct”, and the
Company may indemnify an individual made a party to a proceeding because the
individual is or was a director and/or officer against liability incurred in the
proceeding if:



(a) the individual acted in good faith; and



(b) the individual reasonably believed:

 

(i)in the case of conduct in the individual’s official capacity with the
Company, that the individual’s conduct was in its best interests; and

 

(ii)in all other cases, that the individual’s conduct was at least not opposed
to its best interests; and

 

(c) in the case of any criminal proceeding, the individual had no reasonable
cause to believe the individual’s conduct was unlawful.

 

Notwithstanding the foregoing, the Company may not indemnify a director and/or
officer:

 

(a) in connection with a proceeding by or in the right of the Company in which
the director was adjudged liable to the Company; or

 

(b) in connection with any other proceeding charging improper personal benefit
to the director, whether or not involving action in the director’s official
capacity, in which the director was adjudged liable on the basis that personal
benefit was improperly received by the director.

 

Indemnification permitted under this Section in connection with a proceeding by
or in the right of the Company is limited to reasonable expenses incurred in
connection with the proceeding.

 

(c)         Initiation of Proceeding. Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce indemnification rights under Section 5, or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.

 

(d)         Expense Advances. If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that such request shall be
accompanied by reasonable evidence of the expenses incurred by Indemnitee and
that, if and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid. If Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).

 

 

 

 

(e)         Mandatory Indemnification. Notwithstanding any other provision of
this Agreement (other than Section 2(f) below), to the extent that Indemnitee
has been successful on the merits in defense of any Proceeding relating in whole
or in part to an Indemnifiable Event or in defense of any issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

(f)         Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

(g)        Other Exceptions to Indemnification. No indemnification pursuant to
this Agreement shall be paid by the Company on account of:

 

(i)any Proceeding in which judgment is rendered against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) of the Act, as
amended, or any similar statute;

 

(ii)any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(iii)expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by an insurance carrier
under the D&O Liability Insurance (defined below) policy maintained by the
Company.

 

(h)        Mutual Acknowledgement. Both the Company and Indemnitee acknowledge
that in certain instances Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers and employees under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Company may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

 

 

 

3.   Reviewing Party. Prior to any Change in Control, the Reviewing Party shall
be any appropriate person or body consisting of a member or members of the Board
or any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below. With respect to all matters arising after
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Amended and Restated Certificate of Incorporation or bylaws
now or hereafter in effect relating to indemnification for Indemnifiable Events,
the Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company and who has not otherwise performed
services for the Company or the Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.

 

4.   Indemnification Process and Appeal.

 

(a)        Suit To Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within 60 days after
making a request in accordance with Section 2(d), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation, in any appropriate court having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof,
provided, however, that such 60-day period shall be extended for reasonable
time, not to exceed another 60 days, if the reviewing party in good faith
requires additional time for the obtaining or evaluating of documentation and
information relating thereto. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee in law or equity.

 

(b)        Defense to Indemnification, Burden of Proof, and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its shareholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the Standard of Conduct set forth herein and under applicable
law, nor an actual determination by the Reviewing Party or Company (including
its Board, independent legal counsel, or its shareholders) that the Indemnitee
had not met such applicable Standard of Conduct, shall be a defense to the
action or create a presumption that the Indemnitee has not met the applicable
Standard of Conduct. For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

 

 

 

5.   Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten business days of such request), advance such
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim asserted against or covered action brought by Indemnitee for (i)
indemnification of Expenses or Expense Advances by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Amended and Restated Certificate of Incorporation or bylaws now or hereafter in
effect relating to indemnification for Indemnifiable Events, and or (ii)
recovery under directors’ and officers’ liability insurance policies maintained
by the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advances, or

insurance recovery, as the case may be.

 

6.   Notification and Defense of Proceeding.

 

(a)        Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof, but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).

 

(b)        Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii)
above.

 

(c)        Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.

 

7.  Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Company’s Amended and Restated
Certificate of Incorporation, bylaws, applicable law, or otherwise. To the
extent that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Amended and Restated Certificate of Incorporation, bylaws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 

 

 

 

8.  Directors and Officers Liability Insurance.

 

(a)  The Company shall obtain and maintain a policy or policies of insurance
(“D&O Liability Insurance”) with reputable insurance companies providing
liability insurance for directors and officers of the Company in their
capacities as such (and for any capacity in which any director or officer of the
Company serves any other person or entity at the request of the Company), in
respect of acts or omissions occurring while serving in such capacity, on terms
with respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board of Directors of the Company.

 

(b)  Indemnitee shall be covered by the Company’s D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director or
officer under such policies. The Company shall, promptly after receiving notice
of a Proceeding as to which Indemnitee is a party or a participant (as a witness
or otherwise), give notice of such proceeding to the insurers under the
Company’s D&O Liability Insurance policies in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.

 

(c)  Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the D&O Liability Insurance policies as in effect from time to time. The
Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.

 

9.   Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

 

10.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

11.   No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

12.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.

 

 

 

 

13.   Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

14.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

15.   Notices. All notices, demands, and other communications required or
permitted

hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to the Company at:

 

ClearSign Combustion Corporation

12870 Interurban Avenue South

Seattle, Washington 98168

Fax: (206) 673-4848

Attn: Chief Executive Officer

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.

 

16.   Entire Agreement. Subject to the provisions of Section 2(a), this
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

 

17.   Retroactivity. This Agreement shall be deemed to have been in effect
during all periods that Indemnitee was a director and/or officer of the Company,
regardless of the date of this Agreement.

 

18.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.

 

COMPANY:           CLEARSIGN COMBUSTION CORPORATION             By: /s/Richard
F. Rutkowski       Richard F. Rutkowski       Chief Executive Officer        
INDEMNITEE:     James N. Harmon       Name of Indemnitee (print name)          
    /s/ James N. Harmon       Signature

  

 

